Order entered September 11, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00149-CV

                          CURTIS C. PENNINGTON, Appellant

                                            V.

                 JOHN P. FIELDS AND KYLE B. PHILLIPS, Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-15018

                                        ORDER
       Before the Court is appellant’s September 5, 2019, unopposed motion to extend time to

file his reply brief. We GRANT the motion and ORDER appellant’s reply brief due on October

10, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE